Citation Nr: 0110659	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  92-15 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, secondary to exposure to ionizing radiation.  

2.  Entitlement to service connection for a ganglion cyst of 
the left knee (claimed as a tumor), secondary to exposure to 
ionizing radiation.

3.  Timeliness of an appeal for entitlement to an increased 
rating for residuals of a partial gastrectomy, with dumping 
syndrome, currently evaluated as 40 percent disabling.

4.  Timeliness of an appeal for entitlement to a total rating 
for compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to August 
1960.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2000, the issues of 
entitlement to service connection for basal cell carcinoma, 
secondary to exposure to ionizing radiation; entitlement to 
service connection for a ganglion cyst of the left knee 
(claimed as a tumor), secondary to exposure to ionizing 
radiation; and timeliness of an appeal for entitlement to a 
total rating for compensation purposes based on individual 
unemployability, were remanded to the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in St. 
Paul, Minnesota, for additional development.

Also in the February 2000 decision, the Board provided the 
veteran and his representative 60 days to present additional 
written argument, and/or to present additional evidence, 
relevant to jurisdiction of the Board in considering the 
matter of timeliness of appeal of a March 1993 RO denial of 
an increased rating for residuals of a partial gastrectomy, 
with dumping syndrome, currently evaluated as 40 percent 
disabling.  


REMAND

A preliminary review of the record indicates that in 
correspondence dated February 9, 2001, the Board requested 
that the veteran clarify his wishes regarding a personal 
hearing.  In timely correspondence, received by the Board on 
March 2, 2001, the veteran indicated that he wanted to attend 
a hearing before a member of the Board at the St. Paul, 
Minnesota, RO.

Accordingly, this case is REMANDED for the following action:


The RO should schedule the veteran for an 
in-person hearing before a travel section 
of the Board, sitting at the St. Paul RO, 
unless otherwise notified by the veteran.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



